Citation Nr: 0332744	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
cervical spine disability.

2.  Entitlement to a rating higher than 20 percent for a 
lumbar spine disability.

3.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

4.  Entitlement to a rating higher than 10 percent for a left 
knee disability.

5.  Entitlement to a compensable rating for a right ankle 
disability.

6.  Entitlement to a compensable rating for a left ankle 
disability.

7.  Entitlement to service connection for gout.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

An April 2000 RO decision denied service connection for 
arthritis and gout, and denied a compensable rating for 
service-connected arthralgia.  A June 2001 RO decision 
essentially recharacterized the service-connected arthralgia 
as being arthritis of muliple joints.  The RO then 
established separate service connection for arthritis of the 
right knee (rated 10 percent), arthritis of the left knee 
(rated 10 percent), arthritis of the right ankle (rated 0 
percent), and arthritis of the left ankle (rated 0 percent).  
In September 2002, the RO established separated service 
connection for spondylosis (arthritis) of the cervical spine 
(rated 20 percent) and lumbar spine (rated 20 percent).

This veteran now appeals to the Board of Veterans' Appeals 
(Board) for higher ratings for arthritis of the above-
mentioned joints, and for service connection for gout.  The 
present Board decision addresses all issues, with the 
exception of issues concerning higher ratings of spondylosis 
of the cervical and lumbar spines, and those issues are the 
subject of the remand at the end of the decision. 





FINDINGS OF FACT

1.  Arthritis of the right knee is shown by X-ray study and 
is manifested by minimal limitation of motion.

2.  Arthritis of the left knee is shown by X-ray study and is 
manifested by minimal limitation of motion.

3.  Arthritis of the right ankle is shown by X-ray study and 
is manifested by moderate limitation of motion.

4.  Arthritis of the left ankle is shown by X-ray study and 
is manifested by moderate limitation of motion.

5.  Claimed gout is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
arthritis of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2003).

2.  The criteria for a rating higher than 10 percent for 
arthritis of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2003).

3.  The criteria for a 10 percent rating for arthritis of the 
right ankle are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5271 (2003).

4.  The criteria for a 10 percent rating for arthritis of the 
left ankle are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5271 (2003).

5.  Claimed gout was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army (Army Air 
Force) from December 1942 to November 1945.  Service medical 
records show that he was hospitalized for acute infectious 
arthritis in February 1943, and records indicate that the 
condition was "cured."  During service he also complained 
of a painful neck and back on several occasions.  At the 
service separation examination, no musculoskeletal defects 
were noted.  

In a September 1953 decision, the RO granted service 
connection and a 0 percent rating for "arthralgia" (meaning 
joint pain) of undetermined cause.  [As noted in the 
introduction of the present Board decision, the service-
connected arthralgia is now considered to be service-
connected arthritis of muliple joints, and arthritis of each 
joint has been rated separately.]

A private doctor wrote in September 1954 that he had been 
treating the veteran for recurrent attacks of pain in various 
joints that had been first manifested in service and had been 
diagnosed as either rheumatic fever or arthritis.  The doctor 
felt that the veteran had early arthritis.  The veteran also 
had reportedly injured his back two weeks earlier and now had 
pain.

A January 1955 VA examination diagnosed arthralgias of 
multiple joints.  

VA records from 1998 show that the veteran is receiving 
routine treatment for his feet, with diagnoses of 
onychomycosis and xerosis.  Findings have included mild edema 
of both forefeet and mild varicosities at the ankle joints.  
In September 1998, he also reported that his joints were 
aching badly.  

In April 1999, there was no reported lower extremity 
swelling.  Diagnoses included COPD with asthma, hypertension, 
congestive heart failure, increased lipids, gout, 
polycythemia secondary to COPD, and atrial fibrillation with 
mural thrombus.  

On VA examination in September 1999, the veteran described 
having sore, hot, tender, and swollen ankles and feet up to 
the knees, with constant pain and difficulty in walking or 
standing for prolonged periods.  The examiner reviewed the 
history of a diagnosis of gout in 1960 with medication for 
acute attacks since then.  Examination showed pitting, 
pretibial edema up to the knees and more severe above the 
ankles.  He had tenderness over the right lateral part of the 
right ankle and the dorsum of the foot.  The diagnoses were 
gout, exogenous obesity, hypertension, auricular 
fibrillation, hypothyroidism, and chronic obstructive 
pulmonary disease (COPD).

September 1999 VA X-rays identified a small bone island in 
the distal left tibial metaphysic and bilateral small plantar 
and Achilles spurs; however, there was no arthritis.  

VA records from 2001 and 2002 show that the veteran is 
wheelchair dependent and requires assistance with all 
activities of daily living.  Besides service-connected 
arthritis of multiple joints, he also has numerous other 
medical problems, such as diabetes mellitus, lung disease, 
heart and other cardiovascular disease, a colon disorder, and 
hypothyroidism.  

On VA examination in April 2001, the examining doctor 
reviewed the available records and opined that the diagnosis 
of gout was undocumented and not clear, despite the veteran's 
statement that he had been taking Allopurinol which had 
prevented exacerbations of gout.  He did not have particular 
back difficulty, but his knees were painful and his ankles 
and legs would swell.  On examination, his knees and feet 
were tender to palpation and may well have had effusion into 
both joints; it was difficult to palpate effusion because of 
obesity.  Knee motion was normal (0 to 140 degrees), but 
painful to palpation in both the medial and lateral 
collateral ligaments.  Ankle motion was said to be normal, 
and was reported as 10 degrees of dorsiflexion and 45 degrees 
of plantar flexion, bilaterally.  Knee and ankle jerks were 
equal and symmetrical.  He had pretibial and pedal edema and 
varicosities around each ankle.  Ankle pulses were normal 
bilaterally.  The diagnoses were osteoarthritis with obvious 
X-ray changes, pain and prolonged swelling or standing; 
pretibial and pedal edema secondary to COPD and heart disease 
combination; no clinical or laboratory evidence of gout; and 
symptomatic arthritis of the knees.

April 2001 VA X-rays confirmed bilateral advanced 
osteoarthritis of the knees and bilateral mild osteoarthritis 
of the ankles with small plantar spurs.

In December 2001, he reported being stiff and sore after 
being in a car accident, but otherwise there were no new 
problems.  A prescription list from this period shows that he 
was taking Allopurinol for gout.

The veteran was given a VA examination in March 2002.  On 
examination, his mobility was demonstrably affected by left 
hip pain.  There was no tenderness, discoloration, or muscle 
spasm of the cervical spine.  The cervical spine had 30 
degrees of flexion, 30 degrees of extension, 40 degrees of 
lateral flexion, and 55 degrees of rotation, which were all 
normal.  On lumbar spine motion, he could flex to 45 degrees, 
extend to 30 degrees, laterally flex to the right to 40 
degrees, and laterally flex to the left to 10 degrees, at 
which points he had pain in his left hip.  He refused to 
perform rotation due to instability.  The diagnosis was no 
evidence of cervical or lumbar disability or limitation of 
motion or function, with no history of significant injury to 
the cervical or lumbar vertebrae other than minor back 
strain.  Subsequently obtained X-rays showed degenerative 
spondylosis with narrowed disc and foramina at C4-5 and C5-6, 
mild kyphosis at C4-5, and degenerative spondylosis with 
vacuum disc at L4-5 and L5-S1 with spurs on these bodies.  X-
rays also showed moderate hip osteoarthritis and possible 
nondisplaced impacted left subcapital fracture or an 
artifactual finding.  

In April 2002, the veteran underwent a left hip replacement 
for nondisplaced hip.  A private treating doctor noted that 
the veteran had injured his hip in a December 2001 car 
accident and had been having mobility problems for the past 
five months secondary to injury; the condition was described 
as improving.  VA medical records from June 2002 note that 
the veteran was free of pain.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent records and medical examinations have 
been obtained.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Evaluation of service-connected disabilities 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's knees have been found to have osteoarthritis by 
X-ray.  Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Code 5003) and for 
instability of a knee (Diagnostic Code 5257).  VAOPGCPREC 23-
97 and 9-98.  However, in this case, there is no evidence of 
knee instability; thus a separate rating is not appropriate 
under Code 5257.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Absent 
limitation of motion, a 10 percent rating is warranted when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is warranted in the absence of limitation of motion when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent rating when limited to 30 degrees, and 30 percent 
when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Standard normal range of motion of the knee is from 0 degrees 
of flexion to 140 degrees of extension.  38 C.F.R. § 4.71, 
Plate II.

The VA examination and treatment records from recent years 
indicate the veteran has some osteoarthritis of both knees, 
confirmed by X-ray study.  The reported knee motion of 0 to 
140 degrees, or normal, on VA examination in 2001 would be 
rated noncompensable if strictly rated under the limitation 
of motion Codes 5260 and 5261.  However, there is also some 
credible evidence that pain on use and during flare-ups does 
result in at least minimal limitation of motion of the knees.  
This supports the current 10 percent rating for right knee 
arthritis and the current 10 percent rating for left knee 
arthritis under Code 5003.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects of 
pain on limitation of motion is to be considered).  However, 
even considering the effects of pain, there is no credible 
evidence that arthritis of the knees results in such 
limitation of motion as would meet the criteria for ratings 
higher than 10 percent per knee under limitation of motion 
Codes 5260 and 5261.  

The weight of the credible evidence is against higher ratings 
for arthritis of the knees.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
rule does not apply, and the claims for higher ratings for 
right and left knee arthritis must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has rating right ankle arthritis as 0 percent 
disabling, and left ankle arthritis as 0 percent disabling.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  When the criteria for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

Standard normal range of motion of the ankle is from 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The VA examination in 2001 reported "normal" ankle motion, 
bilaterally, of 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  This actually indicates some reduced 
dorsiflexion of both ankles, compared to the standard normal 
range mentioned in the regulation.  With application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that arthritis of the ankles results in moderate 
limitation of motion, and thus a 10 percent rating for the 
right ankle and a 10 percent rating for the left ankle are 
warranted under Codes 5003 and 5257.  However, even 
considering the effects of pain, there is no credible 
evidence that arthritis of the ankles results in marked 
limitation of motion as would meet the criteria for ratings 
higher than 10 percent per ankle under limitation of motion 
Code 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

In sum, the Board grants a higher 10 percent rating for right 
ankle arthritis, and a higher 10 percent rating for left 
ankle arthritis.

B.  Claim for service connection 

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

One requirement for service connection is competent medical 
evidence of the existence of a claimed disability.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In this case, the veteran has been shown to have various 
orthopedic problems and numerous other medical problems.  
However, there is no definitive diagnosis of gout, either in 
the service medical records or thereafter.  In fact, a recent 
VA examination in 2002 specifically concluded that the 
veteran does not have gout.  While the veteran asserts that 
he has gout, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the competent medical evidence shows that the 
veteran does not currently have gout, and thus there may be 
no service connection.  Degmetich, supra.  Claimed gout was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against this claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

A rating higher than 10 percent for a right knee disability 
is denied.

A rating higher than 10 percent for a left knee disability is 
denied.

A higher rating of 10 percent for a right ankle disability is 
granted.

A higher rating of 10 percent for a left ankle disability is 
granted.

Service connection for gout is denied.


REMAND

The veteran also claims a rating higher than 20 percent for 
cervical spine spondylosis, and a rating higher than 20 
percent for lumbar spine spondylosis.

During the pendency of the appeal, the regulations governing 
evaluations of spine disabilities were revised as of 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
In the judgment of the Board, a current VA examination of the 
veteran's cervical and lumbar spine disabilities is 
warranted, taking into account the new rating criteria, and 
then the RO should readjudicate these claims in light of the 
new rating criteria.  

Accordingly, these issues are remanded for the following:


1.  The RO should have the veteran 
undergo a VA examination to determine 
the current severity of his cervical 
spine and lumbar spine disabilities.  
The claims folder should be made 
available to the examiner.  All findings 
necessary for rating these conditions 
under the latest rating criteria should 
be provided.

2.  The RO should thereafter review the 
veteran's claims for higher ratings for 
spondylosis of the cervical spine and 
lumbar spine, and this should include 
consideration of the latest rating 
criteria for spine disorders.  If the 
claims are denied, the RO should provide 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. 

During the remand, the appellant has the right to submit 
additional evidence and argument on the matters the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



